Dreyfus Municipal Bond Opportunity Fund On October 3, 2012, Dreyfus Municipal Bond Opportunity Fund (the "Fund") purchased 3,000 units of Unemployment Compensation Revenue Bonds Series 2012B issued by the Pennsylvania Economic Development Financing Authority (CUSIP NO. 70869VAZ7) (the "Bonds") at a purchase price of $114.189 per Bond including an underwriting commission of 0.350% per Bond. The Bonds were purchased from BofA Merrill Lynch, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Baird Barclays BNY Mellon Capital Markets, LLC Boenning & Scattergood BofA Merrill Lynch Citigroup Drexel Hamilton LLC Goldman, Sachs & Co. J.P. Morgan Securities LLC Janney Montgomery Scott Loop Capital Markets M&T Securities, Inc. Morgan Stanley Piper Jaffray & Co. PNC Capital Markets LLC Ramirez & Co., Inc. Raymond James | Morgan Keegan RBC Capital Markets Siebert Brandford Shank & Co., LLC TD Securities (USA) LLC US Bancorp Wells Fargo Securities Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on February 5, 2013. These materials include additional information about the terms of the transaction.
